                                                         Entered on Docket
                                                         March 14, 2019
                                                         EDWARD J. EMMONS, CLERK
                                                         U.S. BANKRUPTCY COURT
                                                         NORTHERN DISTRICT OF CALIFORNIA


 1   JaVonne M. Phillips, Esq. SBN 187474
     Jennifer C. Wong, Esq. SBN 246725               Signed and Filed: March 14, 2019
 2
     McCarthy & Holthus, LLP
 3   411 Ivy Street
     San Diego, CA 92101
 4
     Phone (877) 369-6122
 5   Fax (619) 685-4811                              __________________________________________
     jwong@mccarthyholthus.com                       HANNAH L. BLUMENSTIEL
 6                                                   U.S. Bankruptcy Judge

 7   Attorneys for
     Wilmington Savings Fund Society, FSB, d/b/a
 8
     Christiana Trust, not individually but as trustee
 9   for Pretium Mortgage Acquisition Trust, its
     assignees and/or successors, by and through its
10   servicing agent Selene Finance LP
11
12                             UNITED STATES BANKRUPTCY COURT
13                              NORTHERN DISTRICT OF CALIFORNIA
14                                     SAN FRANCISCO DIVISION
15
16
     In re:                                    ) Case No. 17-31070 HLB
17                                             )
     Timothy James Neher aka Timothy Neher aka ) Chapter 13
18   Timothy J Neher,                          )
19                                             ) RS No. JCW-11124
                 Debtor.                       )
20                                             )
                                               ) ORDER ON MOTION FOR RELIEF
21                                             ) FROM AUTOMATIC STAY
22                                             )
                                               ) Date: 03/13/2019
23                                             ) Time: 1:00PM
                                               ) Ctrm: 19
24
                                               ) Place: 450 Golden Gate Ave
25                                             )        San Francisco, CA
                                               )
26                                             )
27                                             ) Judge: Hannah L. Blumenstiel
                                               )
28                                             )
29


                                                 1                   File No. CA-18-146686 / Case No. 17-31070 HLB
                                                                                Order on Motion for Relief From Stay
     Case: 17-31070       Doc# 95     Filed: 03/14/19       Entered: 03/14/19 14:07:27              Page 1 of 3
 1          The motion of Wilmington Savings Fund Society, FSB, d/b/a Christiana Trust, not
 2   individually but as trustee for Pretium Mortgage Acquisition Trust, its assignees and/or
 3   successors, by and through its servicing agent Selene Finance LP (“Movant”) for relief from the
 4   automatic stay came on regularly for hearing by the Court on the date, time and place set forth
 5   above, before the Honorable Hannah L. Blumenstiel. Movant appeared by and through its
 6   Attorney of Record, McCarthy & Holthus, LLP by Nancy Lee, Esq.. All other appearances are as
 7   noted in the court record.
 8
 9          Upon reading the papers and pleadings on file herein, and upon hearing oral argument
10   and based on the evidence presented, the Court rules as follows:
11          IT IS HEREBY ORDERED that the automatic stay provisions of 11 U.S.C. § 362 be and
12   are hereby terminated with respect to the interests of Movant in the real property commonly
13   known as Lot 6 Maple Ridge, Cathlamet, WA 98612.
14          IT IS FURTHER ORDERED The fourteen day stay described in Bankruptcy Rule
15   4001(a)(3) is waived upon relief.
16          IT IS FURTHER ORDERED that the co-debtor stay of 11 U.S.C. §1201(a) or §1301(a)
17   is terminated, modified or annulled as to the co-debtor, on the same terms and conditions as to
18   the Debtor.
19
20                                       ** END OF ORDER **
21
22
23
24
25
26
27
28
29


                                                2               File No. CA-18-146686 / Case No. 17-31070 HLB
                                                                           Order on Motion for Relief From Stay
     Case: 17-31070       Doc# 95    Filed: 03/14/19     Entered: 03/14/19 14:07:27            Page 2 of 3
 1                                COURT SERVICE LIST
 2
 3   NONE
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29


                                         3              File No. CA-18-146686 / Case No. 17-31070 HLB
                                                                   Order on Motion for Relief From Stay
     Case: 17-31070   Doc# 95   Filed: 03/14/19   Entered: 03/14/19 14:07:27           Page 3 of 3
